Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 CIT Equipment Collateral 2008-VT1 Monthly Servicing Report Determination Date: 09/18/08 Collection Period: 08/01/08 08/31/08 Record Date: 09/19/08 Payment Date: 09/22/08 I. AVAILABLE FUNDS A. Collections a. Scheduled Payments Received $ b. Liquidation Proceeds Allocated to Owner Trust c. Prepayments on Contracts d. Payments on Purchased Contracts e. Proceeds of Clean-up Call f. Investment Earnings on Collection Account Total Collections $ B. Determination of Available Funds a. Total Collections $ b. Servicer Advances c. Recoveries of prior Servicer Advances ) d. Withdrawal from Reserve Account e. Net Swap Receipt Total Available Funds $ II. DISTRIBUTION AMOUNTS A. COLLECTION ACCOUNT DISTRIBUTION 1. Servicing Fee 2. Net Swap Payment 3. Class A-1 Note Interest Distribution Class A-1 Note Principal Distribution Aggregate Class A-1 distribution 4. Class A-2A Note Interest Distribution Class A-2A Note Principal Distribution Aggregate Class A-2 distribution 5. Class A-2B Note Interest Distribution Class A-2B Note Principal Distribution Aggregate Class A-2B distribution 6. Class A-3 Note Interest Distribution Class A-3 Note Principal Distribution Aggregate Class A-4 distribution 7. Class B Note Interest Distribution Class B Note Principal Distribution Aggregate Class B distribution 8. Class C Note Interest Distribution Class C Note Principal Distribution Aggregate Class C distribution . 9. Class D Note Interest Distribution Class D Note Principal Distribution Aggregate Class D distribution 10. Deposit to the Reserve Account 11. Trustee Expenses 12. Any additional payments to swap counterparty 13. Remainder to the holder of the equity certificate Collection Account Distributions B. INCORRECT DEPOSITS TO BE RETURNED TO CIT Collection Account Distributions Page 1 of 5 III. INFORMATION REGARDING DISTRIBUTIONS ON THE SECURITIES Distribution Class A-1 Class A-2A Class A-2B Class A-3 Amounts Notes Notes Notes Notes 1. Interest Due 2. Interest Paid 3. Interest Shortfall ((1) minus (2)) 4. Principal Paid 5. Total Distribution Amount ((2) plus (4)) Distribution Class B Class C Class D Total Offered Amounts Notes Notes Notes Notes 1. Interest Due 2. Interest Paid 3. Interest Shortfall ((1) minus (2)) 4. Principal Paid 5. Total Distribution Amount ((2) plus (4)) IV. Information Regarding the Securities A. Summary of Balance Information Applicable Principal Balance Class Factor Principal Balance Class Factor Class Coupon Sep-08 Sep-08 Aug-08 Aug-08 Rate Payment Date Payment Date Payment Date Payment Date a. Class A-1 Notes % b. Class A-2A Notes % c. Class A-2B Notes % d. Class A-3 Notes % e. Class B Notes % f. Class C Notes % g. Class D Notes % h. Total Offered Notes B. Other Information Scheduled Scheduled Principal Balance Principal Balance Class Sep-08 Aug-08 Payment Date Payment Date Class A-1 Notes 116,794,364.42 133,464,866.96 Target Class Target Class Class Principal Balance Floor Principal Amount Floor Class Percentage Sep-08 Sep-08 Aug-08 Aug-08 Payment Date Payment Date Payment Date Payment Date Class A 89.50 % 467,187,621.84 481,859,388.01 Class B 3.05 % 15,920,918.96 0.00 16,420,906.52 0.00 Class C 4.35 % 22,706,884.41 0.00 23,419,981.43 0.00 Class D 3.10 % 16,181,917.63 0.00 16,690,101.70 0.00 Page 2 of 5 V. PRINCIPAL A. MONTHLY PRINCIPAL AMOUNT 1. Principal Balance of Notes and Equity Certificates 538,390,377.66 (End of Prior Collection Period) 2. Contract Pool Principal Balance (End of Collection Period) 521,997,342.84 Total monthly principal amount 16,393,034.82 B. PRINCIPAL BREAKDOWN No. of Accounts 1. Scheduled Principal 39,993 15,683,086.27 2. Prepaid Contracts 64 408,616.35 3. Defaulted Contracts 20 301,332.20 4. Contracts purchased by CIT Financial USA, Inc. 0 0.00 Total Principal Breakdown 40,077 16,393,034.82 VI. CONTRACT POOL DATA A. CONTRACT POOL CHARACTERISTICS Original Sep-08 Aug-08 Pool Payment Date Payment Date 1. a. Contract Pool Balance 612,329,039.33 521,997,342.84 538,390,377.66 b. No of Contracts 40,723 39,993 40,077 c. Pool Factor 1.0000 0.8525 0.8793 2. Weighted Average Remaining Term 39.80 35.70 36.52 3. Weighted Average Original Term (at closing) 44.60 B. DELINQUENCY INFORMATION % of Aggregate % of Required Payoff No. Of Aggregate Required Contracts Amount Accounts Payoff Amounts 1. Current 95.24 % 95.78 % 38,090 504,423,172.56 31-60 days 2.56 % 2.28 % 1,024 12,011,856.54 61-90 days 0.94 % 0.92 % 375 4,829,657.52 91-120 days 0.52 % 0.43 % 207 2,276,456.39 121-150 days 0.54 % 0.46 % 215 2,410,864.56 151-180 days 0.21 % 0.13 % 82 673,054.36 180+days (1 ) 0.00 % 0.00 % 0 0.00 Total Delinquency 100.00 % 100.00 % 39,993 526,625,061.93 2. Delinquent Scheduled Payments: Beginning of Collection Period 4,888,019.55 End of Collection Period 4,627,719.09 Change in Delinquent Scheduled Payments (260,300.46 ) (1) Accounts that are more than 180 days past due constitute defaulted contracts and are included under "Defaulted Contract Information" in Section VI C below C. DEFAULTED CONTRACT INFORMATION 1. Aggregate Contract Balance on Defaulted Contracts 301,332.20 2. Liquidation Proceeds (or other cash collections on Defaulted contracts) received 66,336.72 Current period reported net losses 234,995.48 3. Cumulative Reported Net Losses 301,839.31 4. Cumulative Net Loss Ratio 0.0493 % 5. Cummlative Net Loss Trigger 0.5000 % VII. MISCELLANEOUS INFORMATION A. SERVICER ADVANCE BALANCE 1. Opening Servicer Advance Balance 4,888,019.55 2. Current Period Servicer Advance 1,849,825.25 3. Recoveries of prior Servicer Advances (2,110,125.71 ) 4. Ending Servicer Advance Balance 4,627,719.09 5. Unreimbursed Servicer Advances 0.00 Page 3 of 5 B. RESERVE ACCOUNT 1. Opening Reserve Account 39,033,302.38 2. Deposit from the Collection Account 0.00 3. Withdrawals from the Reserve Account 0.00 4. Investment Earnings 83,363.39 5. Investment Earnings Distributions to the Depositor (83,363.39 ) 6. Remaining available amount 39,033,302.38 7. Specified Reserve Account Balance 37,844,807.36 8. Reserve Account Surplus/(Shortfall) 1,188,495.02 9. Distribution of Reserve Account Surplus to the Depositor (1,188,495.02 ) 10. Ending Reserve Account Balance 37,844,807.36 11. Reserve Account deficiency 0.00 12. Reserve Account Floor 18,369,871.18 C. OTHER RELATED INFORMATION 1. Discount Rate 6.6060 % 2. Life to Date Prepayment (CPR) 4.51 % 3. Life to Date Substitutions: a. Prepayments 0.00 b. Defaults 0.00 4. If applicable, Material Changes in how delinquency, charge-offs and uncollectibles are determined: N/A 5. Any material modification, extensions or waivers to pool asset terms, fees, penalties or payments: N/A 6. Any material breaches of pool assets representations or warranties or transaction covenants: 7. Information regarding pool asset substitutions and repurchase: 0.00 8. Material changes in the solicitation, credit-granting, underwriting, origination, acquisition or pool selection criteria or procedures used to originate, acquire, or select new pool assets: N/A Page 4 of 5 D1. Statement of Priority of Distributions Prior to an Event of Default or the Cumulative Net Loss Trigger is Exceeded 1 Unreimbursed Servicer Advances; 2 Servicing Fee; 3 a. Class A-1 Note Interest Distribution b. Class A-2A Note Interest Distribution c. Class A-2B Note Interest Distribution d. Class A-3 Note Interest Distribution 4 Class B Note Interest Distribution; 5 Class C Note Interest Distribution; 6 Class D Note Interest Distribution; 7 Class A-1 Note Principal Distribution; 8 Class A-2A Note Principal Distribution; 9 Class A-2B Note Principal Distribution; 10. Class B NoClass A-3 Note Principal Distribution; 11. Class B Note Principal Distribution; 12 Class C Note Principal Distribution; 13 Class D Note Principal Distribution; 14 Class A-1 Note Reallocated Principal Distribution 15 Class A-2A Note Reallocated Principal Distribution; 16 Class A-2B Note Reallocated Principal Distribution; 17 Class A-3 Note Reallocated Principal Distribution; 18. Class B Note Reallocated Principal Distribution; 19 Class C Note Reallocated Principal Distribution; 20 Class D Note Reallocated Principal Distribution; 21 Deposit to the Reserve Account; 22 Any amounts owing to the Trustees; and 23 Remainder to the holder of the equity certificate. D2. Statement of Priority of Distributions After an Event of Default or the Cumulative Net Loss Trigger is Exceeded 1 Unreimbursed Servicer Advances; 2 Servicing Fee; 3 a. Class A-1 Note Interest Distribution b. Class A-2A Note Interest Distribution c. Class A-2B Note Interest Distribution d. Class A-3 Note Interest Distribution 4 Class B Note Interest Distribution; 5 Class C Note Interest Distribution; 6 Class D Note Interest Distribution; 7 Class A-1 Note Principal Distribution; 8 Class A-2A Note Principal Distribution; 9 Class A-2B Note Principal Distribution; 10 Class A-3 Note Principal Distribution; 11 Class B Note Principal Distribution; 12 Class C Note Principal Distribution; 13 Class D Note Principal Distribution; 14 Deposit to the Reserve Account; 15 Any amounts owing to the Trustees; and 16 Remainder to the holder of the equity certificate. E. DELINQUENCY, NET LOSSES AND CPR HISTORY % of % of % of % of % of Aggregate Aggregate Aggregate Aggregate Aggregate Required Payoff Required Payoff Required Payoff Required Payoff Required Payoff Amounts Amounts Amounts Amounts Amounts Collection Periods 31-60 Days Past Due 61-90 Days Past Due 91-120 Days Past Due 121-150 Days Past Due 151-180 Days Past Due 08/31/08 2.28% 0.92% 0.43% 0.46% 0.13% 07/31/08 1.84% 1.05% 0.53% 0.15% 0.01% 06/30/08 1.78% 0.90% 0.19% 0.01% 0.01% 05/31/08 2.67% 0.43% 0.00% 0.00% 0.00% Collection Monthly Net Monthly Net Month Loss Percentage Losses LTD CPR 08/31/08 0.038% 234,995.48 4.51% 07/31/08 0.010% 60,919.90 5.58% 06/30/08 0.001% 5,923.93 6.59% 05/31/08 0.000% 0.00 7.95% 04/30/08 0.000% 0.00 9.85% (2) Accounts that are more than 180 days past due constitute defaulted contracts and are included under "Defaulted Contract Information" in Section VI C above CIT Equipment Collateral 2008-VT1 Statistical Information by Business Units Coll. Period Portfolio Name CPB ($) RPA ($) Cumulative Gross Losses ($) Cumulative Net Losses ($) Cum. Gross Losses % Cum. Net Losses % LTD CPR 08/31/08 Avaya Portfolio $86,018,299.67 $86,470,238.17 $14,314.17 $13,694.42 0.01% 0.01 3.88% 08/31/08 DFS Portfolio 224,925,848.03 227,306,649.82 155,240.59 0.00 0.06% 0.00 5.55% 08/31/08 Other 211,053,195.14 212,848,173.94 306,186.61 288,144.89 0.13% 0.12 3.64% Totals 521,997,342.84 526,625,061.93 475,741.37 301,839.31 0.078% 0.0493 4.51% Coll. Period Portfolio Name Delq. Current % Delq 31-60 % Delq 61-90 % Delq 91-120 % Delq 121-150 % Delq 151-180 % Delq 180+ % 08/31/08 Avaya Portfolio 97.58% 1.54% 0.62% 0.24% 0.03% 0.00% 0.00% 08/31/08 DFS Portfolio 96.60% 1.79% 0.82% 0.27% 0.39% 0.12% 0.00% 08/31/08 Other 94.18% 3.10% 1.14% 0.69% 0.70% 0.19% 0.00% Totals 95.78% 2.28% 0.92% 0.43% 0.46% 0.13% 0.00% Coll. Period Portfolio Name Delq. Current No. of Delq Current Delq 31-60 No. of Delq 31-60 Delq 61-90 No. of Delq 61-90 Delq 91-120 No. of Delq 91-120 Delq 121-150 No. of Delq 121-150 Delq 151-180 No. of Delq 151-180 Delq 180+ No. of Delq 180+ 08/31/08 Avaya Portfolio. $84,376,703.61 2,927 $1,331,936.62 72 $535,202.37 34 $204,164.12 8 $22,231.45 6 $0.00 0 $0.00 0 08/31/08 DFS Portfolio 219,588,456.00 21,597 4,078,748.91 469 1,870,855.13 198 606,685.01 120 895,849.72 135 266,055.05 57 $0.00 0 08/31/08 Other 200,458,012.95 13,566 6,601,171.01 483 2,423,600.02 143 1,465,607.26 79 1,491,783.39 74 409,999.31 25 $0.00 0 Totals 504,423,172.56 38,090 12,011,856.54 1,024 4,829,657.52 375 2,276,456.39 207 2,410,864.56 215 673,054.36 82 $0.00 0 Page 5 of 5
